

116 HR 5824 IH: Federal Law Enforcement Training Research and Reporting Act of 2020
U.S. House of Representatives
2020-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5824IN THE HOUSE OF REPRESENTATIVESFebruary 10, 2020Ms. Torres Small of New Mexico (for herself and Ms. Slotkin) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo require reporting regarding accreditation of basic training programs of the Department of
			 Homeland Security, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Law Enforcement Training Research and Reporting Act of 2020. 2.FLETC research and developmentThe Director of the Federal Law Enforcement Training Centers (FLETC), in coordination with the Under Secretary for Science and Technology of the Department of Homeland Security, shall conduct research and development of a technology to enhance participation rates in training offered to State, local, and Tribal communities, with particular attention to rural or remote communities, for the purpose of enhancing domestic preparedness for and collective response to terrorism and other homeland security threats.
		3.Reporting on basic training programs of the Department of Homeland Security
			(a)Annual reporting
 (1)In generalNot later than 90 days after the date of the enactment of this Act and annually thereafter, the Secretary of Homeland Security, acting through the Under Secretary for Management of the Department of Homeland Security, shall report to the relevant congressional committees on the accreditation status for each basic training program within the Department, including information relating to the following:
 (A)The date on which the program achieved initial accreditation, or in the case of a program that is not currently accredited, the reasons for not obtaining or maintaining accreditation, the activities, if any, taken to achieve accreditation, and an anticipated time­line for accreditation of the program.
 (B)The date the program most recently received accreditation or reaccreditation, if applicable. (C)The program’s anticipated accreditation or next reaccreditation date.
 (D)The name of the accreditation manager for the program. (2)Termination of reporting requirementAnnual reports under paragraph (1) shall terminate when all basic training programs of the Department of Homeland Security are accredited.
				(b)Lapse in accreditation
 (1)In generalIf a basic training program of the Department of Homeland Security loses accreditation, the head of the relevant component of the Department shall notify the Under Secretary for Management of the Department not later than 30 days after such loss.
 (2)Notice to CongressNot later than 60 days after receiving a notification pursuant to subsection (a), the Under Secretary for Management of the Department of Homeland Security shall notify the relevant congressional committees of the lapse in accreditation, the reason for the lapse, and the activities underway and planned to regain accreditation.
 (c)DefinitionsIn this Act: (1)AccreditationThe term accreditation means the recognition by a board that a basic training program is administered, developed, and delivered according to an applicable set of standards.
 (2)Accreditation managerThe term accreditation manager means the individual assigned by the component of the Department of Homeland Security to manage accreditation activities for a basic training program.
 (3)Basic training programThe term basic training program means an entry level program that is transitional to law enforcement service, provides training on critical competencies and responsibilities, and is typically a requirement for appointment to a law enforcement service job or job series.
 (4)ReaccreditationThe term reaccreditation means the assessment of a basic training program after initial accreditation to ensure the continued compliance with an applicable set of standards.
 (5)Relevant congressional committeesThe term relevant congressional committees means the Committee on Homeland Security of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate.
				